UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6391



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANCISCO PARTALEON NUNEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, Senior Dis-
trict Judge. (CR-99-2-FO)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francisco Partaleon Nunez, Appellant Pro Se. John Eric Evenson,
II, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francisco Partaleon Nunez appeals the district court’s order

denying his motion under 18 U.S.C. § 3582(c)(2) (1994).     We have

reviewed the record and the district court’s opinion and can

discern no abuse of discretion. Accordingly, we affirm the court’s

order.   See United States v. Holmes, 13 F.3d 1217, 1222 (8th Cir.

1994).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.*




                                                            AFFIRMED




     *
       We decline to consider for the first time on appeal whether
Nunez’s assertion that his conviction and sentence violate the pre-
cepts of Apprendi v. New Jersey, 530 U.S. 466 (2000).


                                 2